Citation Nr: 1744750	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  09-15 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for a right ankle disability. 

3. Entitlement to service connection for a left ankle disability. 

4. Entitlement to service connection for a right hip disability. 

5. Entitlement to service connection for a left hip disability. 

6. Entitlement to service connection for a left foot disability. 

7. Entitlement to service connection for right plantar fasciitis. 

8. Entitlement to service connection for arthritis of the left knee. 

9. Entitlement to service connection for arthritis of the right knee. 
11. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1967. He received the Combat Infantryman Badge (CIB) among other decorations. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Newark, New Jersey.  
 
The Veteran testified in support of these claims during a video conference hearing held before the undersigned in September 2010.

A June 2011 VA examiner opined that the Veteran's PTSD symptoms (including insomnia, fatigue, and irritability) would make it extremely difficult to work.  The Court of Appeals for Veterans Claims held that a claim for TDIU is a potential part of all increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue is before the Board as part of the claim for an increased rating for PTSD.
 
In November 2010 and August 2014, the Board remanded the claims for additional development.  The 2014 decision also denied higher initial ratings for PTSD; but included the issue of entitlement to TDIU as an element of the PTSD appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue was remanded; because it was inextricably intertwined with the service connection claims.

In an August 2015 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial rating of 20 percent and continued the 70 percent rating for service-connected PTSD.  The Veteran filed a timely notice of disagreement (NOD) in August 2016; and the RO issued a statement of the case (SOC) in October 2017.  The Veteran has not yet submitted a substantive appeal and the appeal has not been activated at the Board.  The Board will defer further action on these issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right ankle and bilateral foot disabilities and TDIU prior to June 23, 2011 are REMANDED to the agency of original jurisdiction and are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The evidence is insufficient to show that the Veteran's back disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service. 

2.  The evidence is insufficient to show that the Veteran's left ankle disability
had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

3.  The evidence is insufficient to show that the Veteran's right hip disability
had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

4.  The evidence is not sufficient to show that the Veteran had a left hip disability during the appeal period. 

5.  The evidence is insufficient to show that the Veteran's right knee disability
had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

6.  The evidence is insufficient to show that the Veteran's left knee disability
had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

7.  The Veteran's service connected disabilities prevent him from engaging in gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left ankle disability have not been met. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a right hip disability have not been met. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a left hip disability have not been met. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a right knee disability have not been met. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
   
6.  The criteria for service connection for a left knee disability have not been met. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Listed chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With listed chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Evidence

The Veteran believes that his back, left ankle, bilateral hip, and bilateral knee disabilities are related to his duties as a paratrooper with an airborne unit in service.  See September 2010 Hearing Transcript.  He testified that he had approximately 8 or 9 parachute jumps while a member of the 101st Airborne Division and the 173rd Division at Bien Hoa Vietnam.  He also had approximately 29 jumps as part of a parachute maintenance unit.

He reported that jumps would result in trauma from hitting the ground, but that he was discouraged from seeking treatment.  He believed his health was "okay" at the time of discharge from service, but it began to deteriorate after service and he initially sought VA treatment in 2006.  He said that after service he did "physical work" but nothing that would compress his knees or the vertebrae of his spine.

His service personnel records confirm that he served in such a unit and received a parachutist badge.  Occasionally during VA outpatient treatment visits, medical professionals noted this history as significant.

VA treatment records begin in March 2002, when the Veteran was seen with a several month history of pain in the left ankle.  The only other reported medical history related to tuberculosis in 1956.

The Veteran's initial claim for service connection was received in August 2006.  That was also the month he returned to VA treatment.

Back

The Veteran has current back disabilities of degenerative arthritis of the spine and spinal stenosis.  See VA Treatment Records; May 2016 VA examination report.   

The Veteran's service treatment records are silent for treatment or complaints of back pain.  At separation, a clinical evaluated showed a normal spine.  

A May 2016 VA examiner opined that it was less likely than not that the Veteran's back disabilities were related to service.  The examiner reasoned, "The Veteran reports a back injury during service which was self-limited and resolved without significant treatment.  He does not report any back pain until some point in the 1990s, approximately 25+ years after his service.  He eventually underwent a laminectomy for spinal stenosis in 2010 and now appears to have a recurrence of that. It is unlikely his initial injury which was acute and transitory caused his subsequent back pain without any symptoms for 25 years after service.

Left Ankle

The Veteran has a current diagnosis of osteoarthritis of the left ankle.  See May 2016 VA examination.  

The May 2016 VA examiner found that the Veteran's ankle disability was less likely than not related to service.  The examiner reasoned, "[The] Veteran reports multiple parachute jumps during military service though with no specific ankle injuries.  He reports onset of ankle pain around 2008/9 which is about 40 years after military service.  It is unlikely that any injury suffered during military service caused pain 40 years later without any intervening symptoms.  In addition, the veterans pathology appears to be a primarily age related degenerative process."

Right Hip 

The Veteran has a current diagnosis of osteoarthritis of the right hip.  

The Veteran's service treatment records are silent for complaints of or treatment for right hip pain. 

During a July 2007 VA examination, the Veteran reported that his right hip pain started approximately 20 year earlier.  He denied injury or trauma to his right hip and stated the pain worsened over time.  During the May 2016 VA examination, the Veteran reported his right hip pain began in 2008.  An August 2009 X-ray showed minimal degenerative changes in the right hip joint.  

The May 2016 VA examiner opined the claimed hip condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner reasoned, "I was not able to find documented treatment for his hip and knee conditions in STR/VBMS.  Also his hip and knee pain started in 2008 after his service. Aging plays a significant role in causing degenerative changes in his right hip and bilateral knee."

Left Hip

The clinical evidence is silent for a left hip disability.  The Veteran was afforded VA examinations in July 2007 and May 2016.  Both examinations were negative for a left hip disability.  Diagnostic imaging completed in May 2016 showed a normal left hip.  Notably, the Veteran's VA treatment records consistently show complaints of pain in the right hip only.  

Bilateral Knees  

Service treatment records indicate the Veteran was treated for an acute strain of the right knee in July 1965, and that he was restricted from parachute jumping, PT, KP, and guard duty for a period of 6 days.  At separation, a clinical evaluation showed normal lower extremities.  The Veteran also denied swollen or painful joints and "trick" or locked knee. 

Mild osteoarthritis was also noted in August 2008 X-rays of both knees. August 2009 X-rays showed minimal degenerative changes in the knee joints.  

The May 2016 examiner opined the Veteran's bilateral knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner did not find documented treatment for the Veteran's knee conditions.  Further, the Veteran's knee pain started in 2008 after service.  The examiner also opined that aging played a significant role in causing degenerative changes in the Veteran's knees.

In an April 2017 addendum opinion the examiner wrote that the Veteran's current right hip and knee conditions were most likely caused by aging and obesity.  The examiner reasoned that:

The Veteran only had right knee acute strain in 1965, which typically resolves in a short period of time.  On the exam of 5/7/16, the Veteran reported right hip and bilateral knee pain since 2008 after his military service.  If he had persistent pain in the right hip or both knees from his service, I would expect to see documented treatment related to his claimed knee and hip condition right after his discharge, which is not the case.

A May 2016 addendum opinion was also issued with respect to the Veteran's other musculoskeletal claims stating that X-rays showed degenerative changes "absolutely consistent" with the natural aging process.  The examiner added that the degenerative changes did not appear consistent with traumatic injury caused by parachute landing 50 years ago.  


Analysis

Left Hip

Regarding the left hip, the evidence does not show a current disability.  The treatment and examination records do not show such a disability.  Diagnostic testing has been negative; and the Veteran has not described pertinent symptoms of a left hip disability.

Because there is essentially no evidence of a current disability; service connection for a left hip disability is not warranted.



Back, Right Ankle, Hips, and Knees

Regarding disabilities of the back, right ankle, hips, and knees, the March 2016, April 2016 and May 2016 VA opinions include opinions that the Veteran's disabilities were not related to a disease or injury in active service.  

The VA examiners' opinions are highly probative.  The VA examiners provided rationales for their opinions, which were based on an accurate history, they were definitive; and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There are no medical opinions to the contrary of the negative VA examiner's opinions.  The Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  

The Veteran has not reported a continuity of symptomatology and the record does not otherwise show such continuity.  Cf. 38 C.F.R. § 3.303(b).  His testimony was that he experienced joint trauma in service, but that ongoing symptoms began sometime after service.

Lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As a lay person, he lacks the medical expertise needed to say that disabilities demonstrated decades after service were the result of remote injuries during service.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the examiner's opinion is given more probative weight.

In addition, the record does not show that Veteran's disabilities manifested within one year of separation from service.  The contemporaneous record and the Veteran's testimony indicate that the disabilities were manifested long after service.  Thus, service connection on a presumptive basis is not warranted.

The Veteran also asserts that his musculoskeletal disabilities are secondary to each other.  As this decision denies service connection for back, left ankle, bilateral hip, and bilateral knee disabilities, there is no basis for secondary service connection as to those disabilities.  With respect to the Veteran's bilateral foot and right ankle claims, the March 2017 VA examiner found that because the Veteran's disabilities were related to the natural aging process, it was less likely than not that each of the disabilities were caused or aggravated by the other disabilities, to include the Veteran's bilateral foot and right ankle disabilities being remanded.  Thus, there is no prejudice as to the claims on remand and service connection on a secondary basis for back, left ankle, bilateral hip, and bilateral knee disabilities is not warranted.  

The Veteran has not reported, and the evidence does not otherwise show, that any of the subject disabilities were incurred in combat.  Hence, the presumptions provided for combat veterans in 38 U.S.C.A. § 1154(b) (West 2014) do not provide a route to service connection.

In sum, the weight of the evidence is against the grant of service connection for back, left ankle, bilateral hip, and bilateral knee disabilities and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

TDIU

A TDIU will be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Service connection has been established for PTSD, rated 50 percent disabling from April 20, 2006 to June 22, 2011; and 70 percent since June 23, 2011, diabetes mellitus evaluated as 20 percent disabling since April 29, 2015, and a gunshot wound scar of the left dorsal forearm, evaluated as noncompensable since April 20, 2006.  He has thus met the percentage requirements for TDIU since June 23, 2011.

In a claim for TDIU filed in October 2006, the Veteran reported that he had last worked in 2002 as an auto mechanic and had completed two years of college.  The Veteran attributed his inability to work to PTSD, the residuals of his gunshot wound, and a back disability.  At VA examinations it was reported that he had also worked as a fire fighter.

On June 23, 2011, a VA examiner opined that PTSD would make it extremely difficult for him to work.  At mental disorders examination in May 2012, the Veteran was assigned a global assessment of function score of 41, which is indicative of an inability to keep a job.  The Veteran reported that he had last worked about 10 years earlier.

The Veteran underwent another PTSD examination in June 2015.  The examiner essentially found that the Veteran continued to have deficiencies in most of the areas of work, school, family relations, judgment and thinking.  The Veteran reported increasing depression and that he spent most of his time alone.  He had undergone several hospitalizations for diabetes.

VA outpatient treatment records dated in 2013 and the Veteran's hearing testimony report that he was a priest in the Church of Jesus Christ of the Latter Day Saints.  It was also reported at one point that he was working part time for an internet company.  There is no indication that this was gainful employment.

The medical opinions and the Veteran's reported level of disability make it at least as likely as not that his service connected disabilities have precluded gainful employment since at least June 23, 2011.  Resolving reasonable doubt in the Veteran's favor, TDIU is granted as of that date.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left ankle disability is denied. 

Entitlement to service connection for a left hip disability is denied. 

Entitlement to service connection for a right hip disability is denied. 

Entitlement to service connection for arthritis of the left knee is denied. 

Entitlement to service connection for arthritis of the right knee is denied. 

Entitlement to TDIU is granted, effective June 23, 2011.


REMAND

The Veteran's representative asserts that a remand is required because the AOJ failed to readjudicate the Veteran's right ankle and bilateral foot claims and give him an opportunity to respond.  See August 2017 Appellant Brief.  In the April 2017 supplemental statement of the case, the right ankle and bilateral foot claims were not addressed.  As such, remand is required.  38 C.F.R. §§ 19.31, 19.38; see also Stegall, 11 Vet. App. 268 (1998). 

Although the Veteran did not meet the percentage requirements for TDIU prior to June 23, 2011, VA policy is to grant TDIU in all cases where service connected disabilities preclude gainful employment.  38 C.F.R. § 4.16(b) (2016).  The Board cannot grant TDIU in the first instance where the percentage requirements are not met.  Instead the Board is required to insure that the case is referred to VA's Director of Compensation for initial consideration in accordance with the regulation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. If there is any period between August 20, 2006 and June 22, 2011 when the Veteran did not meet the percentage requirements for TDIU, refer the claim to VA's Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b).

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


